Title: To Thomas Jefferson from Albert Gallatin, 7 September 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Washington 7th Septer. 1801
I duly received your favor of the 28th ulto.—In the case of the intended successor of Gen. White as surveyor at Brunswick, I applied to the printer S. H. Smith who married there, & who after ten days deliberation, told me that he had in vain tried to find a republican there fitted for the office, but mentioned the name of John Nelson as a very respectable & moderate federal character there. If that will not do, might it not be well to apply for information to Gen. Heard who lives within ten miles of Brunswick?—I received a letter from Mr Millege of Georgia recommending, without any remarks, four persons as proper to succeed Mr Powell the collector of Savannah. One of the four, though not the first in order, is the same person whom Gov. Jackson recommended. The office is so important that I have thought it best to delay filling the commission for one week longer, in order, if possible to receive answers from Messrs. Taliaferro & Baldwin; and I have also written on the subject to Colo. Few at New York. As you have acquaintances in the vicinity of Norfolk, it is very desirable that information should be obtained from them on the subject of a proper successor for Nat. Wilkins collector of Cherry Stone, (Eastern shore Virga.) who is the worst delinquent on the list, his last account rendered being to 31 Dec. 1796. I have written to Mr Page & young Mr Newton, but neither can recommend any person. The successor should have integrity, keenness & firmness. There is much smuggling in that district, & the people being in the habit of favouring it, it will require some exertions to put an end to it.

The two enclosed from Mr Brent, & from Mr Steele, the last covering one from Mr Simmons, require no comment.
You will see by that of Mr Jarvis, that he declines accepting the collectorship of Penobscott. This leaves us in a very awkward situation, as in the mean while, Lee being superceded, we have no collector there. Mr Jarvis recommends his brother. On the other hand I have a recommendation for P. D. Serjeant which I enclose. It was given me at the time by Gen. Dearborn, who spoke favourably of the applicant, but on the whole preferred Mr. Jarvis, him who declines. Of this last gentleman’s brother I did not hear Gen. Dearborn speak, though he must have known that he resided on the spot, whilst the brother whom he recommended was established at Boston.
In respect to the appointment of an inspector of int. revenue for the new district N. West of Ohio, I enclose Mr Worthington’s letter, but have not time to wait for an answer from you, as the person must receive his appointment by 1st of Octer.—Upon the whole, it has appeared to me most eligible to fill the blank commission you left for that object with the name of Ths. Worthington, leaving him a reasonable time to resign either that or the place of Register of the land office. I had much rather he would keep the last, which is of more importance to the revenue, & of far more to the people than the other, because I consider him as being, upon the whole, the most respectable character in the North West Territory; but a decision of the Atty. general in relation to his fees has, I apprehend, somewhat disgusted him. It had been my intention to fill the commission with the name of Samuel Finley the receiver at Chilicothe, as the two offices seemed more compatible & the commission on that of receiver (1 p% on monies received) is not equal to the risk & trouble: but he has now upwards of 100,000 dollars in hand, & is not as regular in making his returns as he ought to be. If upon investigation, it will appear that it was owing only to the pressure of business, & Mr Worthington will keep the register’s place, I would still incline for that arrangement; but the temporary appointment of Mr W. will give us time to examine. You will be able to appreciate the weight of his recommendations in favor of two persons as collectors at Cayuga and Cincinnati. I do not expect any further information in relation to those two posts, & will of course wait for your instructions.
The list of warrants is, as usual, enclosed. Payments go on very well. After making the payment of interest due for this quarter at the end of this month, we will have 2 millions & half at least in the Treasury. We had but two at the end of last quarter. My only embarrassment proceeds from the difficulty of purchasing good bills on Amsterdam, in which we ought to have had 500,000 dollars more invested by 1st. of Octer. next. We have paid heretofore but 39; but must now give 40 cents pr guilder.
I was absent when the dispatches from France arrived, & cannot form any precise opinion of the result. I have uniformly thought, that, the modification proposed by the Senate having put it in the power of France to act as they pleased; that consistency was not, in the situation of Bonaparte, to be expected, which a government solely actuated by the permanent & solid interest of its nation would be likely to preserve. If, for any reasons connected with foreign policy, or their own domestic concerns, they do not think it their interest to ratify at the moment when the negociation takes place, I think that they will take hold of the alteration proposed. Yet, I had thought that peace with America was so popular in France that they would not run the risk of a rejection, & that that cause would preponderate over any other. On the other hand, it is clear that the signing of the convention was at least hastened by the wish to operate favorably on the northern powers, and that this motive has now ceased. If they intend to make peace with Great Britain, may they not think that they will be likely to make a more advantageous treaty with us after that event, or rather after the expiration of the British treaty than now? If they are really sincere in their objections to the omission &, it seems also, to the restoration of the second Article, and insist on a positive renunciation of indemnities & treaties, not with a view of defeating the treaty, but because they actually want such renunciation, may it be that they intend to occupy not only Louisiana but also the Floridas, & wish therefore an explicit annullation of the Treaty of 1777? I hope these delays will not be attended with any real change in the relative situation of the two countries; but I fear the effect on the public mind here.  Commodore Dale has arrived almost in the nick of time in the Mediterranean; yet it is to be wished that he had met the Tripolitan at sea instead of Gibralter.
With great respect & sincere attachment Your very obt. Servt.
Albert Gallatin
